             Case 1:17-cv-02216-VEC Document 122 Filed 02/06/20 Page 1 of 2




MEMO ENDORSED

                                                          February 6, 2020

    Via ECF                                                               USDC SDNY
                                                                          DOCUMENT
    The Honorable Valerie E. Caproni
                                                                          ELECTRONICALLY FILED
    United States District Judge for the                                  DOC #:
    Southern District of New York                                         DATE FILED: 2/6/2020
    40 Foley Square
    New York, New York 10007

           Re:     Ruiz v. Keratinbar Inc., et al; Case No. 17-cv-02216 (VEC)

    Dear Judge Caproni:

            This firm represents Plaintiff Angel Ruiz in the above-referenced employment
    discrimination matter against Defendants Keratinbar Inc. and 1976 Haircare Inc. We write to
    respectfully request, with Defendants’ consent, one final extension of time for the parties to file
    their Joint Pre-Trial Order (“JPTO”), which is currently due on Monday, February 10, 2020, until
    Friday, February 21, 2020..

            We are requesting an extension to file the JPTO so that the parties can focus their efforts
    on reaching an amicable resolution. With the assistance of Rebecca Price, Esq., the mediator
    assigned to this case, the parties continue, in earnest, to make significant progress in bridging the
    gap between their respective demands and offers. In fact, at least one of the parties has spoken
    with Ms. Price on each business day since January 30, 2020, the date the parties submitted their
    second joint request for an extension to file the JPTO. In addition, while the parties are currently
    collaborating on the JPTO in preparation for trial, in order to avoid the significant time and costs
    that the parties will expend to further prepare for and conduct a trial, and to preserve judicial
    resources, the parties respectfully request additional time to complete the JPTO so that they can
    continue to engage in hopefully fruitful settlement negotiations.
        Case 1:17-cv-02216-VEC Document 122 Filed 02/06/20 Page 2 of 2



        There is a pre-trial conference scheduled for Monday, February 24, 2020. Hopefully
granting this extension will not deprive the Court of enough time to review the pre-trial
submissions before that conference, but if it would, the parties respectfully request a brief
adjournment of the conference to later in the same week, such as February 27 or 28, subject of
course to the Court’s availability.

       We thank the Court for its time and attention to this matter.


                                                     Respectfully submitted,


                                                     ___________________
                                                      William K. Oates, Esq.
                                                        For the Firm
C:     All Parties (via ECF)




                   Application GRANTED. Trial is adjourned to March 31, 2020, at 10:00
                   a.m. The FPTC is adjourned to March 23, 2020, at 2:00 p.m. The Parties'
                   JPTO is due no later than February 25, 2020.
                   SO ORDERED.



                                                2/6/2020
                   HON. VALERIE CAPRONI
                   UNITED STATES DISTRICT JUDGE




                                                2
